DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims filed in the reply dated 4/8/2022 are as follows:
	Claims 1, 3, 7-11, and 16-23 are amended,
	Claims 2, 12, 14, and 15 are canceled,
	Claim 24 are new,
	Claims 1, 3-11, 13, and 16-24 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3-11, 13, and 16-24is/are rejected under 35 U.S.C. 103 as being unpatentable over Bry et al. (U.S. Patent Publication No. 2017/0370655, “Bry”, previously cited) in view of Rolland et al. (PCT Publication WO2015168096, “Rolland”, previously cited).

Regarding Claim 1, Bry discloses a heat storage capacity device (fig 2) comprising: 
a. at least one body (7) comprising an encapsulation made of one or more polymer layers defining a hollowed volume filled with PCM (¶0024) and 
b. at least one continuous coaxial device (3) surrounding the entire length of the at least one PCM filled body (fig 2).
However, Bry does not explicitly disclose wherein the at least one body is made of one or more polymer encapsulation layers made of polyamide, ethylene acrylate rubber, ethylene copolymers, polypropylene, polyester, fluorinated polymers including perfluoro ethylene-propylene, perfluoroalkoxy alkane, ethylene tetrafluoroethylene, FKM fluoroelastomers as defined in ASTM D1418, polyvinylidene fluoride, aluminum, and combinations of two or more thereof, defining the hollowed volume filled with PCM. Rolland, however, discloses a heat storage capacity device wherein at least one body (“cables”) is made of perfluoro ethylene-propylene (page 2, line 24-page 3, line 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry to have the body and coaxial device (as they are both made of the same tubes) made of perfluoro ethylene-propylene in order to optimize the heat storage capacity. 

Regarding Claim 3, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses wherein the at least one continuous coaxial device (3) is made of perfluoro ethylene-propylene (see rejection of claim 2). 

Regarding Claim 4, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses wherein the at least one continuous coaxial device (3) consists of a first end continuous with a second end (¶0020).

Regarding Claim 5, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses wherein the at least one continuous coaxial device (3) is in the form a cable (fig 2).

Regarding Claim 6, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, does not explicitly disclose wherein the cable has a diameter between 2 and 8 mm and a total encapsulation thickness between 0.1 and 0.5 mm. Rolland, however, discloses having a cable has a diameter between 2 and 8 mm (¶0021) and a total encapsulation thickness between 0.1 and 0.5 mm (¶0091). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, to have the cable have a diameter between 2 and 8 mm and a total encapsulation thickness between 0.1 and 0.5 mm such as taught by Rolland in order to optimize the heat storage capacity of the device. 

Regarding Claim 7, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, does not explicitly disclose wherein the at least one continuous coaxial device having a cross section of between 3 and 50 mm2 (as Rolland teaches a diameter of 3-6mm which would be 7-28mm, ¶0016). 

Regarding Claim 8, the combination of Bry and Rolland discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one continuous coaxial device provides a heat storage capacity in the form of stored energy of at least 100 J/g and is capable of dissipating 90% of the stored energy within about 90 seconds. However, since Bry, as modified, teaches a continuous coaxial device which would inherently have a heat storage capacity and dissipation rate. The exact ranges of these are considered result-effective variables, i.e. variable which achieve recognized results. In this case the recognized results are the heat storage capacity and dissipation rate will determine the ability of the device to store and transfer heat. It would not have been obvious to determine the optimal ranges via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, to have a heat storage capacity in the form of stored energy of at least 100 J/g and a capability of dissipating 90% of the stored energy within about 90 seconds.

Regarding Claim 9, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, does not explicitly disclose wherein the at least one continuous coaxial device further comprises a core consisting of a yarn, strand or wire made of a natural or synthetic polymeric material or a metal embedded in the PCM. Rolland, however, teaches providing a core consisting of a yarn, strand or wire made of a natural or synthetic polymeric material or a metal embedded in the PCM (¶0023). Rolland teaches that this helps with the extrusion process (¶0064). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, provide the yarn, strand or wire of Rolland in order to more easily manufacture the cable. 

Regarding Claim 10, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses latent Heat Battery comprising the heat storage capacity device (fig 2) of any of the previous claims.

Regarding Claim 11, Bry discloses method of making a heat storage capacity device comprising the steps of: 
a. preparing at least one body (7) made of one encapsulation layer defining a hollowed section filled with PCM (¶0024); 
b. preparing at least one continuous coaxial device (3) made of a polymer encapsulation layer defining a hollowed section filled with PCM (¶0020).
c. wrapping the entire length of the at least one body (8) filled with PCM with at least one continuous coaxial device (3) also filled with PCM.
However, Bry does not explicitly disclose wherein the at least one body is made of one or more polymer encapsulation layers made of polyamide, ethylene acrylate rubber, ethylene copolymers, polypropylene, polyester, fluorinated polymers including perfluoro ethylene-propylene, perfluoroalkoxy alkane, ethylene tetrafluoroethylene, FKM fluoroelastomers as defined in ASTM D1418, polyvinylidene fluoride, aluminum, and combinations of two or more thereof, defining the hollowed volume filled with PCM; or an inner and outer polymer encapsulation. Rolland, however, discloses a heat storage capacity device wherein at least one body (“cables”) is made of perfluoro ethylene-propylene (page 2, line 24-page 3, line 2) and having inner and outer polymer encapsulation (page 2, line 24-page 3, line 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry to have the body and coaxial device (as they are both made of the same tubes) made of perfluoro ethylene-propylene in order to optimize the heat storage capacity  and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry to provide the inner and outer polymer encapsulation of Rolland in order to provide optimal protection for the PCM.


Regarding Claim 13, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses wherein the at least one continuous coaxial device (3) wrapping the entire length of at least one body consists of a first end continuous with a second end (¶0020).


Regarding Claim 16, the combination of Bry and Rolland discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one continuous coaxial device provides a heat storage capacity in the form of stored energy of at least 190 J/g and is capable of dissipating 90% of the stored energy within about 90 seconds. However, since Bry, as modified, teaches a continuous coaxial device which would inherently have a heat storage capacity and dissipation rate. The exact ranges of these are considered result-effective variables, i.e. variable which achieve recognized results. In this case the recognized results are the heat storage capacity and dissipation rate will determine the ability of the device to store and transfer heat. It would not have been obvious to determine the optimal ranges via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, to have a heat storage capacity in the form of stored energy of at least 190 J/g and a capability of dissipating 90% of the stored energy within about 90 seconds.

Regarding Claim 17, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses a heat storage capacity device produced by the method of any claim 11 (see rejection of claim 11).

Regarding Claim 18, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses a thermal management system comprising the heat storage capacity device of claim 17 (¶0001-0009, Bry, see rejection of claim 1). 

Regarding Claim 19, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses an automobile comprising the use of the heat storage capacity device of claim 17 (¶0001-0009, Bry, see rejection of claim 17).

Regarding Claim 20, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses a Latent Heat Battery of the heat storage capacity device of claim 17 (see rejection of claim 17). 

Regarding Claim 21, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses wherein the at least one continuous coaxial device consists of a first end and a second end (¶0020). However, they do not explicitly disclose wherein the device has a length of 90.0 to 300.0 meters. However, since Bry teaches a coaxial device which inherently has a length, the exact range of the length is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is the length will determine the amount of heat storage possible in the device. It would not have been inventive to determine the optimal length via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, to have the length of 90.0 to 300.0 meters to optimize the heat storage of the device. 

Regarding Claim 22, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses wherein the at least one continuous coaxial device comprises multiple segments each segment having a first end and second end (¶0021).

Regarding Claim 23, the combination of Bry and Rolland discloses all previous claim limitations. However, they do not explicitly disclose wherein each segment has a length of 10.0 to 20.0 meters. However, since Bry teaches a coaxial device which inherently has a length, the exact range of the length is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is the length will determine the amount of heat storage possible in the device. It would not have been inventive to determine the optimal length via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, to have the length of 10.0 to 20.0 meters to optimize the heat storage of the device. 

Regarding claim 24, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, does not explicitly disclose wherein said application selected from the group consisting of buildings; air filters in air ducts; air conditioners; transportation applications; food packaging; medical packaging; woven and nonwoven fabrics for garments, clothes and sport wear; footwear; tree wraps, hand grips; bedding; carpets; wood composites; electric cables; and plastic tubes for hot media including water. Roland, however, discloses providing a heat storage device in an application of air filters in air ducts (see page 14, lines 1-11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, to have provided the heat storage device of claim 17 in application of air filters in air ducts in order to effectively utilize the device. 

Response to Arguments
5.	Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive.
Applicant argues (page 3) that the cited references do not teach the recited materials for the body of the cables as now required by the amended claims. The Examiner respectfully disagrees; Rolland teaches all of the recited materials in these claims for use in a cable body (page 2, line 24-page 3, line 2).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763